Citation Nr: 1533359	
Decision Date: 08/05/15    Archive Date: 08/11/15

DOCKET NO.  13-09 783	)	DATE
	)
	SUPPLEMENTAL DECISION	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a total rating based upon individual unemployability (TDIU) due to service-connected disability.


REPRESENTATION

Appellant represented by:	Monte Phillips, Attorney


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from October 1985 to May 1997.

This matter is before the Board of Veterans' Appeals (Board) originally on appeal from rating decisions promulgated by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

Although the Veteran did not explicitly appeal a February 2013 rating decision that denied entitlement to a TDIU, he did appeal the assigned rating(s) for multiple service-connected disabilities, among other things, which were addressed by a May 2015 Board decision.  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a claim of entitlement to a TDIU is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  Therefore, the Board finds that his claim must be considered as part of the appeal.

For the reasons stated below, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

As an additional matter, the Board notes that in its May 2015 decision, the issue of whether new and material evidence was received to reopen a claim of entitlement to service connection for headaches was remanded for issuance of a statement of the case.  That action remains to be accomplished.  

Furthermore, it is observed that in a statement submitted by the Veteran's attorney dated in July 2015 it was contended, in part, that the service-connected lumbar spine disorder and cervical spine disorder had both increased in severity.  The Board promulgated a decision prior to the receipt of this statement denying claims for higher ratings for both disabilities.  Therefore, the Board does not have jurisdiction over them, and they constitute new claims which are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).




REMAND

It is the established policy of the VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  A total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  A total disability may or may not be permanent.  Total ratings will not be assigned, generally, for temporary exacerbations or acute infectious diseases except where specifically prescribed by the schedule.  38 C.F.R. § 3.340(a).

A total disability rating for compensation purposes may be assigned where the schedular rating is less than total, where it is found that the disabled person is unable to secure or follow substantially gainful occupation as a result of a service-connected disability ratable at 60 percent or more or as a result of two or more disabilities, providing at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 4.16(a).  

Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, "entitlement to a TDIU is based on an individual's particular circumstances."  Rice, 22 Vet. App. at 452.  Therefore, in adjudicating a TDIU claim, VA must take into account the individual Veteran's education, training, and work history.  Hatlestad v. Derwinski, 1 Vet. App. 164 (1991) (level of education is a factor in deciding employability); see Friscia v. Brown, 7 Vet. App. 294 (1994) (considering Veteran's experience as a pilot, his training in business administration and computer programming, and his history of obtaining and losing 19 jobs in the previous 18 years); Beaty v. Brown, 6 Vet. App. 532 (1994) (considering Veteran's 8th grade education and sole occupation as a farmer); Moore v. Derwinski, 1 Vet. App. 356 (1991) (considering Veteran's master's degree in education and his part-time work as a tutor).

In this case, the Veteran is currently service connected for a mood disorder, evaluated as 50 percent disabling; a lumbar spine disorder, evaluated as 20 percent disabling; radiculopathy of the right lower extremity (associated with the service-connected lumbar spine disorder), evaluated as 10 percent disabling; a cervical spine disorder, evaluated as 20 percent disabling; a left shoulder disorder, evaluated as 20 percent disabling; chronic bilateral foot pain secondary to pes planus, evaluated as 10 percent disabling; and hypertension, evaluated as 10 percent disabling.  His overall combined disability rating is 80 percent.  See 38 C.F.R. § 4.25.  Thus, he satisfies the schedular requirements for consideration of a TDIU, and since he has contended both his service-connected lumbar spine disorder and cervical spine disorder have increased in severity, which also may affect whether he is entitled to a TDIU, additional examination is indicated.  

Accordingly, the case is REMANDED for the following action:

1.  Notify the Veteran that he may submit lay statements in support of his TDIU claim from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of the nature, extent and severity of his service-connected disabilities and the impact of these conditions on his ability to work.  The Veteran should be provided an appropriate amount of time to submit this lay evidence. 

2.  The Veteran should be afforded an examination to evaluate the his lumbar spine and cervical spine disabilities.  The claims folder should be made available to the examiner for review before the examination. 

In addition to reporting the range of motion the Veteran exhibits, etc., the examiner should describe the functional impairment on employability these disabilities produce.

A complete rationale for any opinion expressed should be provided.

3.  After completing any additional development deemed necessary, including any other examinations, readjudicate the TDIU issue in light of any additional evidence added to the records assembled for appellate review. 

If the benefits requested on appeal are not granted to the Veteran's satisfaction, the Veteran and his attorney should be furnished a Supplemental SOC (SSOC). 

The case should then be returned to the Board for further appellate consideration, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


